Citation Nr: 0106558	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-16 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Whether the character of the appellant's discharge is a 
bar to her receipt of VA benefits.

2.  Entitlement to service connection for depression, 
anxiety, paranoia, insomnia, mental breakdown, headaches and 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had a period of active duty for training from 
October 1977 to March 1978, and active military service from 
October 1979 to December 1986.

This matter arises from a May 1997 administrative decision 
and August 1997 and November 1997 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The May 1997 decision held that the 
character of the appellant's discharge from military service 
in December 1986 constituted a bar to her receipt of all VA 
benefits, including health care benefits provided under 
38 C.F.R. § 3.360.  The August 1997 decision denied 
entitlement to service connection for a variety of claimed 
disabilities, and the November 1997 decision denied service 
connection for PTSD.  She appealed all three decisions and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.

The Board notes that, while the issue of severance of service 
connection for bunion, right foot, was included in the 
supplemental statement of the case issued in September 2000, 
and was certified for appeal, it was not substantively 
appealed.  Moreover, in light of the following favorable 
decision regarding character of discharge, the matter of 
severance is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant enlisted in the United States Armed Forces 
on October 10, 1979 for a term of 4 years active duty to 
continue through October 9, 1983. 

2.  On August 10, 1983, the appellant signed an oath of 
extension of enlistment for 8 months to commence from her 
October 9, 1983 discharge date; the extension was granted due 
to her inability to meet weight requirements because of 
pregnancy. 

3.  The appellant was eligible for an unconditional discharge 
under honorable conditions at the completion of her initial 
obligation of active duty service on October 9, 1983.  

4.  In May 1984, a general court-martial convicted the 
appellant of child abuse, and sentenced her to a year of 
confinement; her enlistment was extended again from June 1984 
to December 24, 1986, for the purpose of completion of her 
sentence. 

5.  The appellant's initial period of obligated service from 
October 10, 1979 to October 9, 1983, was under honorable 
conditions; her service from October 10, 1983 to December 24, 
1986, was terminated by an other than honorable discharge 
which was given by reason of her court-martial sentence.   

6.  The appellant's service medical records from 1979 to 
October 1986 show no complaints or clinical findings with 
regard to anxiety, paranoia, insomnia, mental breakdown, or 
headaches.

7.  The veteran was diagnosed as having a reactive depression 
in April 1980, with no further diagnosis of depression noted 
until August 1996 and October 1997.   

8.  There is no medical evidence of a diagnosis of PTSD and 
the depression diagnosed in August 1996 and October 1997 is 
not shown to be related to eligible service from October 10, 
1979 to October 9, 1983.



CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for the period 
of service from October 10, 1979 to October 9, 1983, does not 
constitute a bar to eligibility for VA benefits.  38 U.S.C.A. 
§§ 101, 5303 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.12, 
3.13 (2000).

2.  The character of the appellant's discharge for the period 
of service from October 19, 1983 to December 24, 1986, was 
under other than honorable conditions and constitutes a bar 
to entitlement to VA benefits, including health care under 
Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 
101, 5303 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.12, 3.13, 
3.360 (2000).

3.  The appellant's diagnosed recurrent depression was 
neither incurred in, nor aggravated during military service 
from October 10, 1979 to October 9, 1983, nor does she have 
an anxiety disorder, paranoia, insomnia, a mental breakdown, 
a headache disorder, or PTSD, related to eligible military 
service.  38 U.S.C.A. §§ 1101, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Character of Discharge

The appellant had military service with the United States 
Armed Forces from October 1979 to December 1986.  She 
contends that she successfully completed her initial 
obligation under honorable conditions and that, in the 
alternative, the Army neglected to assist her when she was 
under extreme stress, which ultimately resulted in her 
discharge under other than honorable conditions.  

Initially, the Board observes that the RO's first decision in 
May 1997 found that the veteran's character of discharge was 
a bar to entitlement to VA benefits.  The RO's May 1997 
decision was followed by a July 1997 decision which found 
that the veteran had completed her initial obligation of 
service and was unconditionally discharged in October 1983 
under honorable conditions.  Subsequent to a hearing in June 
1998, the hearing officer issued a September 1998 decision 
finding that a "conditional discharge" was not for 
consideration, and that the veteran's service from October 
1979 to December 1986 was continuous, resulting in a final 
termination under dishonorable conditions.  This appeal 
followed.  

The appellant enlisted in the Army and became active duty on 
October 10 1979.  Her enlistment contract reflects a 
commitment of 4 years with a discharge date of October 9, 
1983.  In August 1983, the appellant was approximately 5 
months pregnant and could not meet the weight requirements of 
her service.  She requested, and was granted, an extension of 
enlistment for 8 months to allow her to meet the weight 
requirements postpartum.  In November 1983 she was 
investigated for allegations of child abuse against her son, 
which involved an incident which had occurred on October 30, 
1983.  She was subsequently charged with assault.  Service 
medical records show that she delivered a baby girl in 
December 1983, and in April 1984, she was treated for an 
overdose of Nytol.  Her discharge diagnosis was reported as 
an Axis I Life circumstance problem.  In May 1984, the 
appellant was convicted of assault on a minor by a general 
court martial, and sentenced to a year in confinement.  She 
was separated from service with a bad conduct discharge in 
December 1986. 

In the instant case, there is no question or dispute, but 
that the appellant's discharge from service in December 1986 
was under other than honorable conditions.  The threshold 
question is whether the appellant's obligated service was 
completed under honorable conditions with an unconditional 
discharge that was adequate for purposes of establishing 
basic eligibility for VA benefits.  Most VA benefits are not 
payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. §§ 3.1, 3.12(a).

During peacetime service a discharge to reenlist that is 
issued prior to the date the person was eligible for an 
unconditional discharge is a conditional discharge, and the 
entire period of service constitutes one period of service.  
Eligibility for VA benefits is generally determined by the 
character of the final termination of such period of active 
service.  38 C.F.R. § 3.13(b).  However, the regulation in 
question also provides the following exception: 

Despite the fact that no unconditional discharge 
may have been issued, a person shall nonetheless be 
considered to have been unconditionally discharged 
or released from active military, naval or air 
service when all the following conditions are met: 
(1) The person served in the active military, naval 
or air service for the period of time the person 
was obligated to serve at the time of entry into 
service; (2) The person was not discharged or 
released from such service at the time of 
completing that period of obligation due to an 
intervening enlistment or reenlistment; and (3) The 
person would have been eligible for a discharge or 
release under conditions other than dishonorable at 
that time except for the intervening enlistment or 
reenlistment.  38 C.F.R. § 3.13(c).  

In the present case it is clear, and the service department 
has verified, that the appellant enlisted on October 19, 1979 
for a period of four years, or until October 9, 1983.  
Therefore, her initial service commitment would not have been 
satisfied until October 9, 1983, regardless of her oath to 
extend enlistment signed in August 1983.  However, the 
offense she was charged with occurred on October 30, 1983 and 
the subsequent court-martial occurred in May 1984, in both 
instances, after her October 9, 1983 initial period of 
obligation.  Thus, the question becomes whether the appellant 
falls within the purview of having been "unconditionally 
discharged," notwithstanding that no discharge was issued, 
at the time her initially obligated period of service was 
completed.   

The RO, in its efforts to afford the appellant due process, 
requested an opinion from the VA Office of General Counsel 
(VAOGC) as to whether a claimant's commission of serious 
misconduct during an extension of enlistment precluded 
eligibility for benefits if the initial enlistment period was 
completed satisfactorily.  The VAOGC responded with a copy of 
an opinion issued in June 1978, relevant to the definition of 
the terms at issue.  The VAOGC found that the terms 
"enlistment" and "reenlistment" as used in 38 U.S.C.A. 
§ 101 and 38 C.F.R. § 3.13(c)(2), specifically included 
extensions of active military service after completion of an 
initial period of obligated service under other than 
dishonorable conditions.  The VAOGC explained that the 
legislative history indicated that the statute was amended to 
overcome the "then current" policy of the VA to exclude 
individuals with conditional discharges from the definition 
of "veteran" until satisfactory completion of extended 
service.  

In applying that interpretation to the instant case, in 
conjunction with the plain language of 38 C.F.R. § 3.13(c) it 
is apparent that the appellant's extension of service in 
August 1983, which was considered a "reenlistment" within 
the meaning of the statute, was an intervening factor which 
precluded the issuance of a discharge under honorable 
conditions on October 9, 1983.  The fact that she requested 
the extension is of no significance in this interpretation, 
rather, the question turns on whether the failure to issue a 
discharge to reenlist results in her service being 
conditional.  The Board, in reviewing the statute, 
regulations, and evidence of record finds that the 
appellant's oath of extension of enlistment is to be 
construed as a reenlistment as described in 38 U.S.C.A. 
§ 101(18), and, as such, entitles her to application of 
38 C.F.R. § 3.13(c).  Thus, since she was eligible for 
unconditional discharge as of October 9, 1983, under other 
than dishonorable conditions, her first period of service is 
not a bar to eligibility for VA benefits.     

In summary, the Board concludes that while the evidence of 
record leaves no doubt that the appellant's period of active 
duty service from October 10, 1983 to December 24, 1986, was 
terminated under other than honorable conditions as the 
result of a general court-martial, and that such discharge is 
a bar to entitlement to VA benefits, her initial obligation 
of active duty service was apparently honest, faithful and 
meritorious, and she was eligible for discharge under 
honorable conditions.  Accordingly, she is not precluded from 
obtaining VA benefits for disability during her first period 
of active service from October 10, 1979 to October 9, 1983.    
II.  Service Connection 

As a preliminary matter, the Board notes that, although the 
RO included service connection for a right shoulder disorder 
and a rash in its August 1997 rating decision, and statement 
of the case issued in September 1997, the appellant excluded 
each alleged disability in her notice of disagreement and 
substantive appeal.  Therefore, the Board will not consider 
those issues as included in this appeal.  See 38 C.F.R. 
§§ 20.201, 20.202 (2000).  

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist her as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§  5102, 5103, 5103A).  In that 
regard, the Board notes that the RO requested information 
regarding private medical records and stressor statements 
from the appellant to substantiate her claim for PTSD and 
alleged sexual assault, and afforded her a VA examination.  
The appellant did provide a statement regarding the alleged 
sexual assault, and acknowledged that she did not report the 
incident when it occurred.  The appellant was also advised on 
several occasions of the information required to establish 
her claims, and she was offered an opportunity to present 
further evidence through hearing testimony.  Therefore, the 
Board concludes that the VA has met its statutory duty to 
assist.  Id. 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection is 
provided for a chronic condition that had its onset during 
service and continues to show symptomatology after service, 
as set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The evidence regarding continuity 
of symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.   

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); Cohen v. West, 10 Vet. App. 128 
(1997).   

The appellant claims that she has anxiety and depression as 
symptoms of PTSD, as well as paranoia, insomnia, headaches, 
and has had a mental breakdown as a result of her first 
period of active military service.  She does not contend, nor 
does the record indicate, that she was engaged in combat.  
Rather, she maintains that she became depressed during 
service and then was sexually assaulted, resulting in PTSD 
and the panoply of psychiatric problems alleged in her claim.   

The appellant's enlistment examination report of June 1979 
was without complaint or clinical abnormality.  Service 
medical records show that in April 1980, the appellant was 
seen in the emergency clinic complaining of pain and 
vomiting.  She stated that she had flushed approximately 15 
Fiorinal down the commode.  She was noted to be slightly 
disoriented in time and space with vertigo and ataxia, but 
normal reflexes.  She was observed for 2 hours with no 
worsening of her mental status.  Vital signs were stable and 
her gait was improved with less vertigo.  The diagnosis was 
reported as a reaction to Fiorinal and she was released to 
barracks.  The following day she was seen with complaints of 
no sleep for 3 nights.  She was noted to be moderately 
depressed with no suicidal ideology.  She had been 
complaining of her inability to use her left leg, though no 
organic pathology was demonstrated.  The medical officer 
stated that the veteran was historically unhappy with work in 
the Nuclear Security Program.  There was no evidence of 
thought disorder.  The diagnosis was reported as hysterical 
personality, reactive depression.  

The remaining service medical records through 1983 show no 
complaints or clinical findings with regard to the 
appellant's mental health status and no diagnosis related to 
headaches.  Service medical records from April 1984 show that 
the veteran was admitted to the hospital for an overdose of 
Nytol.  Her diagnosis was reported as life circumstance 
problem, notably she was about to begin serving her sentence 
in the stockade.  In May 1984 she was afforded a psychiatric 
evaluation and was diagnosed as having an adjustment disorder 
with mixed emotional features, acute, moderate.  There is no 
further service treatment record of diagnosis or clinical 
finding regarding the appellant's mental health. 

Private medical records from April to October 1996 show that 
the appellant was diagnosed in April 1996 with clinical 
depression.  There was no indication that the depression was 
chronic or related to military service.  

In October 1997, the appellant was afforded a VA psychiatric 
examination based upon her assertion that she was sexually 
assaulted during service, and suffered from PTSD as a result.  
The VA examiner related the appellant's report of history, to 
include having been raped by a sergeant in 1980 (unreported), 
and her confinement to the stockade from 1983 to 1984.  The 
examiner reviewed the appellant's file, including service 
medical records, and found that the appellant did not meet 
the full criteria for a diagnosis of PTSD.  She did not have 
a specific event she was reliving in nightmares or intrusive 
thoughts.  She was having great difficulty with her history 
of abusing her children and continued to have a lot of 
difficulty with depression.  The examiner referenced 2 
diagnoses of depression during the 1980's, but the record 
reflects only a single diagnosis in April 1980.  The 
appellant's Axis I diagnosis was reported to be major 
depression, recurrent.  

The appellant appeared for a hearing in June 1998.  She 
testified that she wanted to include the decision denying 
service connection for PTSD in her appeal.  She stated that 
her problems began because she was sent overseas at such a 
young age and could not adjust to the new life and new 
culture.  She reported that she attempted suicide in April 
1980 and was stigmatized as a result.  She testified that 
after she was hospitalized for about a week, everyone knew 
what had happened and shunned her.  She testified that she 
had few friends and stayed to herself.  She also reported 
that she was sexually assaulted in July or August of 1980, 
but did not report it because she was afraid.  She was 
pregnant at the time of the alleged assault.  She testified 
that it was her belief that her psychiatric problems began 
during service because she was never counseled or treated 
after her attempted suicide.  She stated that the symptoms of 
depression that she experienced during the service were the 
same symptoms she experienced when she was diagnosed by the 
VA examiner in 1997.  She testified that her depression began 
during service because she was away from home for the first 
time and that all of her subsequent problems stemmed from the 
depression that had its onset during service.  

Initially, the Board notes that since she is statutorily 
barred from eligibility for VA benefits, including health 
care services, during her service from October 10, 1983 to 
December 24, 1986, the following discussion addresses only 
the initial period of service from October 10, 1979 to 
October 9, 1983.  See 38 U.S.C.A. §§ 3.12(c)(2), 3.360 
(2000).

After a review of the file in its entirety, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection for depression, 
anxiety, paranoia, insomnia, a mental breakdown, headaches, 
and PTSD.  The medical evidence reflects no diagnosis of 
PTSD, and the diagnosed recurrent depression is noted for the 
first time in October 1997, more than 14 years after the 
veteran's eligible service.  While the service medical 
records show a diagnosis of reactive depression in 1980, 
there was no indication that this was a chronic condition.  
Moreover, her testimony that she was hospitalized for a week 
after a suicide attempt is not substantiated by objective 
evidence.  The service medical records show an emergency 
clinic visit for a reaction to Fiorinal with a discharge to 
barracks and subsequent finding of no suicidal ideology.  Her 
diagnosis of adjustment disorder in 1984 was noted to be 
related to "life circumstance," and pending confinement as 
a result of the general court-martial conviction.  In 
addition, a private diagnosis of depression in August 1996 
was noted to be a "clinical depression," without reference 
to military service.  The VA examination report which 
reported recurrent major depression indicated that the 
appellant's difficulties were related to her difficulty with 
having abused her children, incidents which occurred after 
the appellant's eligible service.  There is no medical 
evidence at all of clinical findings or diagnoses related to 
anxiety, paranoia, insomnia, headaches, or a mental 
breakdown, during eligible military service.  

The Board acknowledges the appellant's lengthy testimony 
concerning the psychological difficulties she faced during 
her military service, including homesickness, loneliness, 
difficulty adjusting to life overseas, and alleged sexual 
assault.  However, while she was young and perhaps ill-
prepared, she did not provide evidence to support a finding 
that she has a chronic psychiatric disorder that began during 
eligible service.  Her testimony that her depression began 
during service, and that the symptoms she suffered when she 
was examined in 1997 were the same as those during service, 
is insufficient to establish a basis for granting service 
connection.  The appellant is a layperson and not competent 
to offer a diagnosis or etiology for a disability that 
requires the skill of a medical expert.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, entitlement to service connection for 
depression, anxiety, paranoia, insomnia, a mental breakdown, 
headaches, and PTSD is denied.  As the preponderance of the 
evidence is against the appellant's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).   



ORDER

The appellant was eligible for a discharge under other than 
dishonorable conditions effective October 9, 1983, and she is 
eligible for VA benefits for that period of service.

The character of the appellant's discharge for the period of 
service from October 10, 1983, to December 24, 1986 was under 
dishonorable conditions, and constitutes a bar to entitlement 
to VA benefits for that period of service.   

Entitlement to service connection for depression, anxiety, 
paranoia, insomnia, mental breakdown, headaches and PTSD is 
denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

